DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of heating elements being configured to heat to a temperature in excess of 1300 degrees F, is being regarded as new matter. It is noted that support for the 1300 degree F temperature is found in [0004] of the applicants original disclosure as it relates to related 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemori et al (7,003,014) in view of Makino et al (2018/0327609) and further in view of or alternatively as evidenced by Gould et al (2007/0222116).  Uemori et al discloses a semiconductor heat treating furnace (11) (SEE column 1, lines 6-10) including a tubular and cylindrical inner layer constructed of ceramic fiber (SEE column 4, lines 3-9), heating elements (12) supported by radially inner portion of the inner layer, a microporous silica layer (31,32) (SEE column 5, lines 1-12) surrounding the ceramic fiber layer and a rigid cover (15) in contact with and surrounding the microporous silica .




Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Uemori et al relates to an electric heater for heat treating furnaces suitably used for semiconductor wafers and based off of the applicants disclosure, is thus intended for the elevated temperatures associated with semiconductor heat treating furnaces (SEE column 1, lines 6-10).  Makino et al teaches that it was commonly known in the art for thermal insulating layers to be incorporated for insulating semiconductor electric furnaces (SEE [0230]) wherein the insulating layers include aerogel.  Makino et al teaches that aerogel is a material having the lowest thermal conductivity at normal pressure and has a microporous structure whereby the transfer of gas is suppressed so that thermal conduction decreases.  The substitution of this insulation teaching would improve the thermal performance of the furnace of Uemori et al thus arriving at the applicants claimed invention.  The applicant has amended the claims to now recite that the heat treating furnace is now intended to heat the furnace to a temperature in excess of 1300 degrees F which is outside of the temperature range taught by Makino et al.  It is noted that support for the 1300 degree F temperature is found in [0004] of the applicants original disclosure as it relates to related art; nowhere in the description of the preferred embodiment of the present invention does the applicant describe a heating element associated with their invention with the intent of reaching such a temperature and thus constitutes new matter.  However to address applicants argument .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        April 10, 2021